Title: To Alexander Hamilton from Otho H. Williams, 20 June 1792
From: Williams, Otho H.
To: Hamilton, Alexander



Ceresville [Maryland] 20th. June 1792
My Dear Sir

Your favor of the 9th relieved me from some degree of anxiety. I confess that, although I should not have any great objection to its being known that I had presumed to write in defence of the Character of a deceased friend, I would not that my private letter to you on the subject should fall into hands that might magnify my strictures on the conduct of some of the Members of Congress into a libel against the whole body. I doubted whether you had ever received it.
Your reasons for deferring the publication were politic; I would not myself have interupted the favorable dispostition of the legislature; but I think that at the close of the business Vindicator should have appeared with a little alteration and a short note giving the true reason for its not appearing sooner.
I know that the fame of our friend “stands unassailable with success.” But you, my Dr. Sir, do not seem to know that old “impressions,” and some of them made almost indelible by the envy which your own encomiums created, are yet remaining; and that a few well authenticated facts only are necessary to their removal: and to give that Celebrity to His fame which is the best reward of his Virtues. Can it be forgotten, that the Country which he emancipated and the Men with whom He wrought that laborious task, were almost equally prejudiced against him? That the Government of South Carolina, which he restored by his wisdom and his Valor (its executive at least) opposed the authority which he derived from the head of the Union. That the Army (at least a great majority of the officers) censured him in effect for respecting a power put up by himself; while the half starved troops joined in the Cabal. Implacable enmities were the consequences. Besides he had personal enemies who assisted in blowing the Coals. The embers of envy are still alive; and altho’ his fame will survive it suffers & his Friends must, and do, some times, feel the influence of those temporary prejudices. Among the most respectable, of my acquaintance, I know Men who entertain and who express doubts of the propriety of his conduct in respect to “a certain affair.” A particular friend, the Reverend Doctr. Allison, who is a liberal and a well informed Man, & to whom I read the paper which I sent you expressed great obligations to me for removing suspicions which had long given him pain. He added that many of the facts which I had stated were new to him, and he was sure they would be to many. He pressed the expediency of the publication (But I Submit it entirely to your discretion, having previously submitted it to your judgment). I destest controversy, particularly a literary one; I do not wear the Arms adapted to such kind of combat. But in such a cause and with truth and justice on my side I co[ul]d almost defy “the Devil & all his works.” I am, affectionately Yrs
O H W
N. B   Indisposition, or rather a desire of improving my health, has induced me to retire for a few weeks to the Country.
